Citation Nr: 0500270	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for an aortic aneurysm, 
claimed as secondary to the service-connected disability of 
repairs of supraumbilical and ventral hernias.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1958 to November 
1966.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision that denied the 
veteran's application to reopen the claim of service 
connection for a low back disability; service connection for 
an aortic aneurysm claimed as secondary to the service-
connected disability of supraumbilical and ventral hernias; 
and entitlement to a TDIU.  

In an August 2002 rating decision, the RO reopened the 
veteran's claim of service connection for a back disorder and 
adjudicated the claim on a de novo basis.  Irrespective of 
the August 2002 RO determination to reopen the veteran's 
claim for service connection for a back disorder, the issue 
of new and material evidence will be adjudicated in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

In an October 2002 statement, the veteran indicated a desire 
for a video-conference Board hearing.  Accordingly, in August 
2004, the Board remanded the issues to afford the veteran a 
hearing.  In a subsequent August 2004 statement, the veteran 
indicated that he no longer desired such a hearing and 
cancelled his earlier request for one.  Thus, his request for 
a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).  

The issues of entitlement to service connection for an aortic 
aneurysm, claimed as secondary to the service-connected 
disability of repairs, supraumbilical and ventral hernias; 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The October 1993 rating decision, which denied service 
connection for a low back disability, is final.

2.  The evidence received since the October 1993 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran's low back disability 
is related to service, and; when considered alone or together 
with all of the evidence of record, it has significant effect 
upon the facts previously considered.

3.  The veteran's low back disability did not originate in 
service and is not related to service.  


CONCLUSIONS OF LAW

1.  The evidence received since the October 1993 rating 
decision that denied service connection for a low back 
disability is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.104(a) (2004).  

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in April 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In an October 1993 rating decision, the RO, in relevant part, 
denied service connection for a back condition.  The RO 
denied the veteran's claim because he failed to furnish 
evidence of a relationship between his back disorder and 
service.  The veteran was notified of the decision in October 
1993.  Although the veteran perfected his appeal, he later 
withdrew such.  Thus, the October 1993 decision is final.  
See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.104(a) 
(2004).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001) (effective prior to August 29, 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

VA must review all of the evidence submitted since the 
October 1993 rating decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the October 1993 rating 
decision consists of two lay statements received in April 
2001.  The first statement, by [redacted],  reflects that he has 
known the veteran since discharge from service and recalls 
the veteran always complaining about injuring his back in the 
Army falling into a pit and also in a car accident.  Mr. [redacted],  
also states that he was in the trucking business with the 
veteran and that sometimes the veteran was laid up for weeks 
with his back problem, until finally quitting.  The second 
statement, by the veteran's spouse, reflects that she has 
known the veteran since prior to service and that he had a 
back problem since discharge.  She also states that she has 
been married to the veteran for 7 years, living together for 
8 years prior to marriage, and that his back problem got much 
worse in the last 15 years.  

The above evidence is new and material because it suggests 
that the veteran's low back disability may have originated 
during service.  It is not merely cumulative of earlier 
information and evidence because the evidence on file at the 
time of the earlier RO decision in October 1993 did not 
indicate that the veteran's low back disability was related 
to service.  Thus, this evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a) and provides a basis to 
reopen his claim for service connection for a low back 
disability.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a low back disability 
because the outcome of this particular matter represents a 
favorable action by the Board.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Veterans Claims Assistance Act of 2000

Having reopened the veteran's claim of entitlement to service 
connection for a low back disability, the Board may consider 
the merits of that claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

The Board observes that the VCAA redefined VA's duty to 
assist a veteran in the development of a claim.  This law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
In an April 2001 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the veteran with a copy of the appealed August 2001 
rating decision, August 2002 rating decision, and August 2002 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the April 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical records, 
so that VA could request those records on his behalf.  In 
September 2002 and November 2004, VA provided the veteran 
with an opportunity to submit additional evidence regarding 
his appeal.  Thus, the Board finds that the veteran was 
informed of the evidence he was responsible for submitting 
and the evidence VA would obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the veteran was informed that he could submit 
any records in his possession relevant to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, lay statements, and 
statements made by the veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The veteran' service medical records reflect the following 
findings: 

A February 1963 note shows complaints of low back pain and 
negative X-rays.  

An April 1963 note reflects that the veteran was in a car 
accident two days earlier and that his low back was sore.  
There was mild tenderness of the left lumbosacral area that 
increased on flexion.  The impression was a contusion.  

A subsequent April 1963 note shows mild tenderness in the 
lumbosacral area with minimal spasm.  The impression was a 
lumbosacral strain.  

A September 1966 exam report reflects a normal spine.  The 
veteran's report of medical history reflects no recurrent 
back pain.  

A September 1967 exam report reflects a normal spine.  The 
veteran's report of medical history reflects no recurrent 
back pain.  

The record also contains several lay statements.

In an October 1994 statement, [redacted], states that she has known 
the veteran since discharge from service in 1966 and that she 
knew about his back problems.  She also states that he sought 
medical treatment on occasion for his back.  

In a November 1994 statement, [redacted], states that he has known 
the veteran since 1967, that he worked with the veteran for 4 
to 5 years, and that the veteran complained of lower back 
pain, which increased in frequency and duration during the 
course of their business relationship.

In a statement by [redacted],  received in April 2001, he states that 
he has known the veteran since discharge from service and 
recalls the veteran always complaining about injuring his 
back in the Army falling into a pit and also in a car 
accident.  Mr. [redacted], also states that he was in the trucking 
business with the veteran and that sometimes the veteran was 
laid up for weeks with his back problem, until finally 
quitting.  

In a statement by the veteran's spouse received in April 
2001, she states that she has known the veteran since prior 
to service and that he had a back problem since discharge.  
She also states that she has been married to the veteran for 
7 years, living together for 8 years prior to marriage, and 
that his back problem got much worse in the last 15 years.  

Lastly, the record contains a June 2002 VA exam report.  The 
examiner noted that the veteran's claims file and medical 
records have been reviewed.  He then stated that the veteran 
worked for many years as a tour bus driver and was forced to 
load and unload luggage for passengers.  The examiner added 
that the veteran injured his lower back while in service but 
was able to work from 1980 until about 1996 on a regular 
basis, and then the veteran worked on a part-time basis until 
1999 because the loading and unloading of baggage caused him 
to have low back discomfort.  The veteran reported several 
episodes of low back pain per year that last about 2 weeks 
and require the use of nonsteroidal anti-inflammatory drugs 
(Tylenol), hot showers, and rest.  He also reported that 
during these flare-ups he loses about two-thirds of his back 
motion and is unable to lift or move around without 
exclamation of discomfort, but does not use a crutch, brace, 
or cane.  The veteran also stated that he has occasional 
radiation of pain to his legs.  In addition, he reported no 
surgery or subsequent injury to the low back except for the 
discomfort encountered loading and unloading baggage on his 
tour bus.  

Following an examination, the diagnosis was mechanical and 
osteoarthritic low back pain.  The examiner opined that there 
is no relationship between the veteran's low back pain and 
his history of a back injury in service.  The examiner stated 
that for many years the veteran was able to work as a tour 
bus driver loading and unloading baggage without undue 
difficulty, although he did develop symptoms later during his 
period of employment.  The examiner added that final comments 
would be made pending review of the X-rays which have to be 
reviewed before a definite diagnosis of osteoarthritic 
changes and subsequent low back pain could be made.  Upon 
review of the X-rays, the examiner stated that the findings 
are typical of osteoarthritis rather than post-traumatic.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38C.F.R. § 3.303(a).  Service 
connection may also be awarded for a chronic condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a chronic disease manifests itself during 
service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b); see 
38 C.F.R. §3.309.  

The Board notes that the veteran's service medical records 
dated in February and April 1963 reflect complaints of low 
back pain and that the veteran was involved in a car 
accident.  However, the Board observes that subsequent 
September 1966 and September 1967 service exam reports 
reflect a normal spine with no complaints of recurrent back 
pain.  In addition, the record contains no evidence of 
continuous treatment for his low back disability following 
his original complaints of back pain in service.  Moreover, 
in a June 2002 VA exam report, the examiner stated that there 
is no relationship between the veteran's low back pain and 
his history of a back injury in service.  In addition, the 
examiner noted that X-ray findings are typical of 
osteoarthritis rather than of a post-traumatic.  

The Board acknowledges the contentions raised by the veteran 
and his acquaintances that his low back disability is related 
to service.  The Board observes, however, that they, as 
laypersons, are not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The veteran contends, in essence, that he has an aortic 
aneurysm that is secondary to his service-connected 
disability of repairs for supraumbilical and ventral hernias 
and that he is entitled to a TDIU based on his service-
connected disabilities.  

The Board observes that the veteran was never issued a 
specific VCAA notice letter with respect to either of the 
above issues.  Therefore, the RO should send the veteran and 
his representative a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to service connection for an 
aortic aneurysm, claimed as secondary to 
the service-connected disability of 
repairs, supraumbilical and ventral 
hernias, and entitlement to a TDIU, the 
RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is 
necessary to substantiate his claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to his claims.

2.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for an aortic 
aneurysm, claimed as secondary to the 
service-connected disability of repairs, 
supraumbilical and ventral hernias; and 
entitlement to a TDIU.  

3.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


